Response to Arguments

Applicant's arguments filed 5/30/22 have been fully considered but they are not persuasive.
The amendments made to claims 16 and 17 are sufficient to overcome the previous rejections under 35 U.S.C. 101.
The amendments made to claims 1, 6, and 8 are sufficient to overcome the previous rejections under 35 U.S.C. 112(b).
Regarding the rejections under 35 U.S.C. 103, Applicant argues that the combination of Li et al. and Huawei et al. fails to disclose or render obvious the limitations stating:
“the index parameter includes a configuration pattern index and an OFDM symbol index, the configuration pattern index is a configuration index of the predefined CSI-RS configuration pattern and indicates a position of the RE of the CSI-RS determined according to the predefined CSI-RS configuration pattern in the frequency domain, and the OFDM symbol index indicates a position of an OFDM symbol corresponding to the RE of the CSI-RS in the time domain”.
Specifically, Applicant argues that the teachings of Li et al. and Huawei et al. do not render obvious indicating “a position of the RE of the CSI-RS” and “a position of an OFDM symbol corresponding to the RE”.  Applicant argues that Huawei et al. at most discloses “the number of adjacent REs in the frequency domain for X ports” and “the number of adjacent REs in the time domain for X ports”, but does not disclose indicating the positions, as claimed.  The Examiner respectfully disagrees.  First, as noted by the Applicant’s arguments, the claim requires a configuration pattern index that indicates a “position of the RE” and an OFDM symbol index that indicates a “position of an OFDM symbol”.  As also noted by the Applicant’s arguments, section 2.2 of Huawei et al. teaches indicating a pattern for X ports using a format of (M,N), wherein M is a number of adjacent REs in the frequency domain and N is a number of adjacent REs in the time domain.  The adjacency of REs in the frequency domain indicated by M is an indication of a relative position of the M REs in the frequency domain, (i.e. the position being adjacent to one another).  Thus the M of the pattern indicated by Huawei et al. does indicate information regarding the position of REs in the frequency domain, as required by the claim language.  Similarly, the adjacency of REs in the time domain indicated by N is an indication of a relative position of the N REs in the time domain, wherein REs in the time domain correspond to OFDM symbols.  Thus, the N of the pattern indicated by Huawei et al. does indicate information regarding the position of OFDM symbols corresponding to REs in the time domain, as required by the claim language.  Therefore, Huawei et al. does teach indicating a position of REs in both the frequency and time domains, as claimed.
	Receipt of a request for consideration under the After Final Consideration Pilot Program 2.0 is acknowledged.  The amendments made to the independent claims merely fix a lack of antecedent basis and do not otherwise change the scope of the claims.  Since, as described above, the claims are still deemed to be obvious over the previously cited prior art, this amendment will be treated under pre-pilot procedure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461